Citation Nr: 1741415	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  09-06 873	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1. Entitlement to service connection for depression. 

2. Entitlement to an effective date earlier than December 24, 1998 for the award of service connection for posttraumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1982 to December 1988.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 1998 and August 2008 rating decisions of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  The September 1998 rating decision continued and confirmed a prior denial of service connection for depression.  The August 2008 rating decision assigned August 30, 2006 as the effective date of service connection for PTSD.  

In an August 2012 decision, the Board remanded the claim seeking an earlier effective date for the grant of service connection for PTSD.  The remand directed the Agency of Original Jurisdiction (AOJ) to determine whether the Veteran had been granted service connection for depression and, if not, issue a Statement of the Case (SOC) as she had filed a timely Notice of Disagreement (NOD) with the September 1998 rating decision's denial to reopen the depression claim that had not been adjudicated.  In March 2015, the AOJ issued a SOC that denied the claim to reopen the prior denial of service connection for depression, and the Veteran perfected her appeal in April 2015.  An interim March 2015 rating decision assigned December 24, 1998 as the effective date of service connection for PTSD.  The case has been reassigned to the undersigned for the purposes of this decision.

The Veteran's appeal seeking service connection for depression has been characterized and developed as a claim to reopen an unappealed January 1989 denial of service connection for depression.  Under 38 C.F.R. § 3.156(c), if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Here, additional, relevant service personnel records were associated with the claims file after the January 1989 rating decision was issued.  Accordingly, the matter of service connection for depression requires review on a de novo basis.  The Board has characterized the claim accordingly.

The matter of entitlement to an effective date earlier than December 24, 1998 for the grant of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's depression is etiologically related to her active duty service.


CONCLUSION OF LAW

The criteria for service connection for depression have been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As explained in the Introduction, the matter of service connection for depression requires review on a de novo basis.  Inasmuch as this decision grants the claim in full, the Veteran is not prejudiced by the Board proceeding with adjudication.  

The Veteran contends she has depression that is related to service.  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a present claimed disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is also warranted for a disability that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The elements of a successful secondary service connection claim are evidence: (1) of a disability for which service connection is sought; (2) of a disability that is already service connected; and (3) that the service-connected disability caused or aggravated the disability for which service connection is sought.

The determination as to whether these requirements are met is based on analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The record includes multiple treatment records and a VA examination report that show the Veteran has a psychiatric disability that was diagnosed as depression during the appeal period.  For example, a January 2010 VA treatment record notes she had mild to moderate depression.  In March 2010, depression, not otherwise specified (NOS), was diagnosed.  In August 2010, a VA treating psychologist diagnosed "depression/PTSD."  On February 2008 VA examination, "PTSD with depression" was diagnosed.  Therefore, the first element of service connection has been met.

The Veteran's service records also establish she received treatment for depression and experienced traumatic events in service.  A June 1985 treatment record notes she complained of feeling depressed.  A Master Problem List notes she had depression, which was listed as a temporary, minor problem, in November 1984 and June 1985.  In addition, the February 2008 VA examiner opined she met the criteria for PTSD with depression diagnosed based, in part, on her reports of experiencing traumatic events in service.  As noted by the examiner, her service personnel records corroborate her descriptions of serving in El Salvador.  Specifically, her supervisor noted in a performance review that she cared for wounded in the aftermath of an earthquake and that she served in dangerous conditions due to a continuous terrorist threat.  Therefore, the second element of service connection, an in-service event or a service-connected disability, has also been met.

The critical question remaining is whether there is competent evidence of a nexus between the depression and service or the service-connected PTSD.  A review of the Veteran's treatment records and VA examination reports show that even though her treatment providers and VA examiners have provided varying diagnoses for her psychiatric disability, they have not attributed any psychiatric symptoms solely to a separate psychiatric disability that is not related to service.  As noted, the August 2008 VA examiner did not differentiate between the PTSD and depression.  The Board acknowledges only PTSD was diagnosed on August 2011 VA examination, but the examiner noted no other mental disorder was found, even though a medication list that was part of the examination report included a prescription for depression.  Accordingly, the examiner did not differentiate between the PTSD and depression that her treatment providers had diagnosed.  In addition, while a February 2013 VA examiner also only diagnosed PTSD, he indicated the symptoms included a depressed mood and near-continuous panic or depression.  Thus, to the extent that the psychiatric symptoms have received various diagnoses during the appeal period, service connection for all applicable diagnoses is warranted.  Resolving the remaining reasonable doubt in the Veteran's favor, as required, the Board finds that the evidence as a whole reasonably shows the depression is etiologically related to her military service, or to her service-connected PTSD, and that service connection for depression is warranted.



ORDER

Service connection for depression is granted.


REMAND

Although the Board has determined service connection should be granted for depression, the AOJ must assign the initial disability rating and effective date for the disability in the first instance.  Adjudication of the Veteran's claim seeking an effective date earlier than December 24, 1998 for the grant of service connection for PTSD must be deferred because the issue is inextricably intertwined with the pending assignment of the effective date of service connection for depression.  Although the Board regrets the additional delay, a remand is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a rating decision implementing the Board's award of service connection for depression.  The rating decision should include the assignment of an appropriate initial disability evaluation and effective date of service connection for depression.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of entitlement to an effective date earlier than December 24, 1998 for the grant of service connection for PTSD.  If the benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and afford her a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. SORISIO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


